Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “sheet-shaped recording medium, a “first recording medium” and a “second recording medium”.  After this, claim 1 recites “a conveying path long which the recording medium is conveyed from the accommodation part to the recording unit”.  It is unclear which one of the sheet-shaped recording medium, the first recording medium or the second recording medium is referred to in claim 1 by the later recited “the recording medium”.
In fact, claim 1 switches multiple times throughout this claim between the terms “sheet-shaped recording medium”, “first recording medium”, “second recording medium” and “the recording medium”.  It is unclear which recording medium is referred to in each limitation of claim 1.  Further clarification is needed to understand which recording medium is referred to in each limitation in claim 1.  Claims 2-11 depend from claim 1, and therefore have the same indefiniteness issues as outlined above with regard to claim 1.
Claim 2 recites “a distance measuring sensor configured to detect a distance from the recording medium accommodated in the accommodation part”.  It is unclear what distance is measured.  The distance is measured from the recording medium to what other object or location?  Is the distance between the recording medium and the distance measuring sensor itself?
  Claim 3 depends from claim 1.  Claim 3 again recites “the recording medium”.  It is unclear which one of the previously recited “sheet-shaped recording medium”, “first recording medium”, or “second recording medium” in claim 1 is later referred to by the recited “the recording medium” in claim 3.
Claim 4 depends from claim 3 and has a similar indefiniteness issue to those in claims 1 and 3, because claim 4 also recites “the recording medium”.  It is unclear if “the recording medium” in claim 4 refers to the “sheet-shaped recording medium”, the “first recording medium”, or the “second recording medium”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 3-6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2020/0024092 (Taniguchi) (hereinafter “Taniguchi”).
Regarding claim 1, Figs. 1-23 show an image recording apparatus comprising: 
a recording unit (including 7) configured to perform recording on a sheet-shaped recording medium (paper); 
an accommodation part (including 11) configured to accommodate therein a plurality of recording media (1) and having a support surface (upper surface) on which the plurality of the recording media (1) is supported in a stacked manner, the plurality of the recording media (1) including a first recording medium (1-A) and a second recording medium (1-B), and the first recording medium (1-A) being stacked on the second recording medium (1-B); 
a conveying path (path in Fig. 1) along which the recording medium (paper) is conveyed from the accommodation part (including 11) to the recording unit (including 7); 
a feeder roller (2) pivotally supported so as to contact the recording medium (paper) accommodated in the accommodation part (including 11) from above, the feeder roller (2) being configured to sequentially feed the plurality of recording media (1-A and 1-B) in a conveying direction of the recording medium (paper); 
a reversing path (including 21) configuring at least a part of the conveying path (path in Fig. 1) between the accommodation part (including 11) and the recording unit (including 7), the reversing path (including 21) being configured to convey the recording medium (paper) while reversing front and rear surfaces of the recording medium (paper); 
a recording medium detection unit (16) located above the support surface (upper surface) and between the feeder roller (2) and a downstream end of the support surface (upper surface) in the conveying direction, the recording medium detection unit (16) being configured to detect the recording medium (paper) fed by the feeder roller (2); and
a controller (Fig. 14) configured to control the feeder roller (2) so as to feed the second recording medium (1-B) in a manner that a front end portion of the second recording medium (1-B) overlaps a rear end portion of the first recording medium (1-A), the control being performed by the controller (Fig. 14) when the recording medium detection unit (16) detects the rear end portion of the first recording medium (1-A) fed by the feeder roller (2).  
Regarding claim 3, Figs. 1-23 show a conveying roller (5) configured to convey the recording medium fed from the accommodation part (including 11) along the conveying path (path in Fig. 1); and 
a tip end detection unit (22) arranged on the conveying path (path in Fig. 1) between the accommodation part (including 11) and the conveying roller (5), the tip end detection unit (22) being configured to detect a tip end portion of the recording medium that is conveyed.  
Regarding claim 4, Figs. 1-23 show an inclination part (20) arranged between the accommodation part (including 11) and the reversing path (including 21) in the conveying direction, the inclination part having an inclined surface inclined obliquely upward from a downstream end of the accommodation part (including 11) in the conveying direction toward the reversing path (including 21), and the inclination part being configured to guide the recording medium (paper) that is conveyed, wherein the tip end detection unit (22) is arranged between the accommodation part (including 11) and the reversing path (including 21) in the conveying direction and is configured to detect the recording medium (paper) passing through the inclination part.  
Regarding claim 5, Figs. 1-23 show an outer guide member (outer member 21) defining at least a part of an outer periphery side of the reversing path (including 21) viewed in a direction of a rotation axis of the feeder roller (2), and an inner guide member (inner member 21) defining at least a part of an inner periphery side of the reversing path (including 21) viewed in the direction of the rotation axis of the feeder roller (2), the inner guide member (inner member 21) facing the outer guide member (outer member 21) at a position closer to the feeder roller (2) than the outer guide member (outer member 21), wherein a shortest distance between the tip end detection unit (22) and the inner guide member (inner member 21) is larger than a shortest distance between the tip end detection unit (22) and the outer guide member (outer member 21).  
Regarding claim 6, Figs. 1-23 show that in the controlling of the feeder roller (2) so as to feed the second recording16 medium (1-B), the controller (Fig. 2) is configured to, cause the second recording medium (1-B) to stand by in a state where the front end portion of the second recording medium (1-B) is located in a predetermined standby position on an upstream side of the conveying roller (5) in the conveying direction, when the tip end detection unit (22) detects the front end portion of the second recording medium (1-B), and resume conveyance of the second recording medium (1-B) in a manner that the front end portion of the second recording medium (1-B) overlaps the rear end portion of the first recording medium (1-A) in conformity to a size of a margin of the rear end portion of the first recording medium (1-A) recorded by the recording unit (including 7).  
Regarding claim 9, Figs. 1-23 show a support part (200) supporting both the feeder roller (2) and the recording medium detection unit (16).  
Regarding claim 11, Figs. 1-23 show that at least a part of the feeder roller (2) overlaps the support surface (upper surface) in a direction perpendicular to the support surface (upper surface), at least a part of the recording medium detection unit (16) overlaps the support surface (upper surface) in the direction perpendicular to the support surface (upper surface), and at least a part of the reversing path (including 21) overlaps the support surface (upper surface) in the direction perpendicular to the support surface (upper surface).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0334263 (Chubachi) (hereinafter “Chubachi”).  Taniguchi discloses most of the limitations of claims 7 and 8 including the recording medium detection unit (16), but Taniguchi does not explicitly state that the recording medium detection unit (16) includes a photo interrupter or an ultrasonic sensor, as claimed.
Chubachi teaches that it is well-known in the art to provide an image recording apparatus (Fig. 1) with recording medium detection unit (53) that can include either a photo interrupter or an ultrasonic sensor for detecting sheets in a sheet path.  See, e.g., numbered paragraph [0207].  Because both Chubachi and Taniguchi teach recording medium detection units for detecting sheets in sheet paths, it would have been obvious to one having ordinary skill in the art to substitute the recording medium detection unit arrangement (photo interrupter or ultrasonic sensor) of Chubachi for the recording medium detection unit arrangement (sensor) of Taniguchi to achieve the predictable result of detecting sheets in sheet paths.  Thus, all of the limitations of claims 7 and 8 are met by the cited combination of references.
Allowable Subject Matter
5.	Claims 2 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653